EXHIBIT 99.1 Celanese Corporation 1601 West LBJ Freeway Dallas, TX, 75234, USA News Release Celanese Corporation Declares Common and Preferred Share Dividends DALLAS, January 5, 2010 – Celanese Corporation (NYSE:CE), a leading, global chemical company, today declared quarterly dividends of $0.04 per share on its common stock and $0.265625 per share on its 4.25% convertible perpetual preferred stock, both payable on February 1, 2010. The dividends are payable for the period beginning November 2, 2009 and ending on and including January 31, 2010 to owners of record as of January 15, ### Contacts: Investor Relations Mark Oberle Phone: +1 Telefax: +1 Mark.Oberle@celanese.com Media W. Travis Jacobsen Phone: +1 Telefax: +1 William.Jacobsen@celanese.com As a global leader in the chemicals industry, Celanese Corporation makes products essential to everyday living. Our products, found in consumer and industrial applications, are manufactured in North America, Europe and Asia.Net sales totaled $6.8 billion in 2008, with approximately 65% generated outside of North America.Known for operational excellence and execution of its business strategies, Celanese delivers value to customers around the globe with innovations and best-in-class technologies.Based in Dallas, Texas, the company employs approximately 8,000 employees worldwide. For more information on Celanese Corporation, please visit the company's website at www.celanese.com.
